Citation Nr: 0733994	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-37 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities and denied entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, Title 38, 
United States Code.   

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 

In September 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  Service connection is in effect for pulmonary 
tuberculosis, far advanced, arrested December 13, 1948 with 
left rib thoracoplasty claimed as chronic obstructive 
pulmonary disease which is rated as 80 percent disabling from 
December 13, 1950.  

2.  The veteran's combined disability rating is 80 percent 
and the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a).  

3.  The competent evidence establishes that the veteran's 
service-connected disability does not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2007). 

2.  The requirements for eligibility for Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the 
schedular disability rating is less than 100 percent, a total 
rating due to individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

Marginal employment shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. 
West, 13 Vet. App. 342 (2000), the Court of Appeals for 
Veterans Claims (Court) defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income.  Other factors to be considered in determining 
whether a veteran is unemployable are his level of education, 
his employment history, and his vocational attainment.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, 
advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service connection is in effect for pulmonary tuberculosis, 
far advanced, arrested December 13, 1948 with left rib 
thoracoplasty claimed as chronic obstructive pulmonary 
disease which is rated as 80 percent disabling from December 
13, 1950.  The combined disability evaluation is 80 percent 
and the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a), for consideration for a total 
unemployability rating on a schedular basis.  

The competent evidence of record establishes that the 
veteran's service-connected disability is not severe enough 
to preclude the veteran from participating in all forms of 
substantially gainful employment.  In a February 2006 VA 
medical opinion, the VA physician concluded that the 
veteran's unemployability was not caused by and was not the 
result of the service-connected pulmonary disorder.  The VA 
examiner indicated that he did not think the service-
connected pulmonary disorder precluded the veteran from 
gainful employment.  The examiner noted that the veteran 
retired at age 67 and the veteran reported that he got tired 
traveling 30 miles to and from work.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the February 2006 VA medical opinion is 
probative because the opinion was based upon a review of the 
claims file and the veteran's medical history.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  In short, the 
probative medical evidence of record establishes that the 
veteran's service-connected disability does not render him 
unable to secure or follow substantially gainful employment.  

The VA treatment records dated from 2004 to 2006 show that 
the veteran's service-connected pulmonary disorder was 
stable.  VA treatment records dated in July 2004 June 2005, 
October 2005, and February 2006 indicate that the chronic 
obstructive pulmonary disease was stable.  A February 2006 VA 
treatment record indicates that the veteran denied any 
worsening of the shortness of breath.  

The veteran has submitted a September 2005 medical opinion in 
support of his claim.  However, this medical evidence 
attributes the veteran's unemployability to nonservice-
connected disabilities and service-connected disabilities.  
This evidence does not establish that the service-connected 
disability alone causes unemployability.  In the September 
2005 medical statement, Dr. M.F., the veteran's general 
practitioner at the VA medical facility, opined that the 
veteran was totally and permanently disabled from seeking 
and/or sustaining any type of employment due to the following 
disabilities: chronic obstructive pulmonary disease, 
tuberculosis status post thoracoplasty, hypertension, 
lumbago, and abdominal aortic aneurysm.  The physician noted 
that the veteran was unemployable, his health had worsened, 
and he was permanently and totally disabled.   

The central inquiry in determining whether a veteran is 
entitled to a total rating due to individual unemployability 
is whether that veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The medical 
evidence submitted by the veteran supportive of his claim 
does not establish that the service-connected pulmonary 
disorder alone is of sufficient severity to produce 
unemployability.  When determining whether a veteran is 
entitled to a total rating due to individual unemployability, 
any impairment caused by conditions that are not service-
connected must be disregarded when determining whether he or 
she currently is unemployable.  38 C.F.R. § 4.16(a).  Thus, 
the Board finds that the medical evidence which establishes 
that the veteran is unemployable due to a combination of 
service-connected and nonservice-connected disabilities is 
not competent evidence that the veteran is unemployable due 
to the service-connected disability alone.  The veteran has 
not submitted competent evidence which establishes that the 
service-connected disability is severe enough to cause 
unemployability.  

In conclusion, the probative evidence of record, specifically 
the February 2006 VA medical opinion, clearly establishes 
that the service-connected disability is not severe enough to 
preclude substantially gainful employment.  Based upon these 
findings and for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to total rating based on 
unemployability due to service-connected disability, and the 
claim is denied.  

II.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, Title 38, United States Code

Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, Title 38, United States Code is a program of education or 
special restorative training that may be authorized for an 
eligible person if the applicable criteria are met.  See 
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or spouse of a veteran will have basic eligibility if 
the following conditions are met: (1) The veteran was 
discharged from service under conditions other than 
dishonorable; and (2) the veteran has a permanent and total 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 
38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In the instant case, the requirements of educational 
assistance under Chapter 35, Title 38, United States Code are 
not met.  As discussed above, the veteran's service-connected 
disability is not permanent and total.  Therefore, the 
veteran's claim for entitlement to educational assistance 
under Chapter 35, Title 38, United States Code is not 
warranted, and the claim is denied.  

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2005.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for entitlement to a 
total rating based upon individual unemployability, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding the Dingess notice, elements (1) (2) and (3) 
(veteran status, current existence of a disability and 
relationship of such disability to the veteran's service) are 
not at issue.  Regarding elements (4) and (5) (degree of 
disability and effective date), the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date in a June 2006 letter.   

Although the June 2006 Dingess notice letter was provided to 
the veteran subsequent to the initial AOJ unfavorable 
decision, the Board finds that there is no prejudice to the 
veteran.  After the June 2006 notice was provided, the 
veteran had five months to respond to the notice and submit 
additional evidence in support of the claim before the claim 
was readjudicated.  The veteran has not alleged any 
prejudice.  The Board finds that the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a total rating due to 
individual unemployability based upon service-connected 
disabilities, and the duty to assist requirements have been 
satisfied.  All available service medical records were 
obtained.  VA treatment records dated from October 2002 to 
February 2006 have been obtained.  The veteran submitted a 
medical statement in support of his claim.  In a September 
2005 statement, the veteran indicated that he had no 
additional information or evidence to submit.  There is no 
identified relevant evidence that has not been accounted for.  
The RO obtained a VA medical opinion as to whether the 
service-connected disability caused individual 
unemployability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

With regard to the veteran's claim for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, as discussed above, in a case such as this, the 
law and not the evidence is dispositive of the issue.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) (holding that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter).




ORDER

Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted.  The appeal 
is denied. 

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35, Title 38, United States Code, is not 
warranted.  The appeal is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


